Citation Nr: 1400362	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  10-34 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial compensable rating for residuals of a fracture of the left middle finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1989 to September 2009.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  Throughout the pendency of this appeal the residuals of the fracture of the Veteran's left middle finger have been pain and some limitation of motion.

2.  He also has consequent arthritis in this finger, however, which has been objectively confirmed by X-ray.


CONCLUSION OF LAW

The criteria are met for a higher 10 percent initial rating, though no greater rating, for the residuals of the fracture of the left middle finger - owing to the arthritis in this finger with associated pain and limitation of motion.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Codes 5003, 5229 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In deciding this appeal, the Board has reviewed all of the evidence in the Veteran's claims folder, which is a paperless file, so entirely electronic.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each and every piece of evidence reviewed, certainly not in exhaustive detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran therefore must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons or bases for rejecting evidence favorable to the Veteran).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, this doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists that does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence VA will obtain versus the information and evidence he is expected to provide.  38 C.F.R. § 3.159 (2013).

The Veteran was provided this required notice and information in a letter sent prior to the initial adjudication of his claim, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

Consider also that, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and in Goodwin v. Peake, 22 Vet. App. 128, 136 (2008), and a number of other precedent cases, the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been proven.  Thus section 5103(a) notice is no longer required because the purpose that the notice was intended to serve has been fulfilled inasmuch as the claim as it arose in its initial context has been granted, so substantiated.  In this circumstance, VA does not have to provide additional VCAA notice concerning the "downstream" disability rating and effective date elements of the claim.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Rather, according to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the "downstream" disability rating and effective date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if the disagreement is not resolved, and this occurred in this particular instance.  The Veteran was provided this required SOC citing the applicable statutes and regulations governing the assignment of disability ratings, which also contained a discussion of the reasons or bases for assigning an initial 0 percent (i.e., noncompensable) rating for his disability, and no higher rating.  He therefore has received all required notice.  Moreover, he has not alleged any notice deficiency during the adjudication of his claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, instead, must be judged on an individual case-by-case basis.  And as the pleading partly attacking the agency's decision, the Veteran has this burden of proof of not only establishing error but also, above and beyond that, of showing how it is unduly prejudicial, meaning outcome determinative of his claim, that is, more than harmless).  He has not made any such pleading or allegation.

VA also has a duty to assist the Veteran in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on the claim.

To this end, the Veteran's service records and post-service VA and other records have been obtained and associated with the claims file for consideration.

He also has been provided VA compensation examinations, both initially to determine the etiology of his disability when his claim was for service connection, and since to assess its severity now that it has been conceded to be a service-connected disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), see also Green v. Derwinski, 1 Vet. App. 121 (1991).  Where the evidence of record does not reflect the current state of a Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  He was afforded a VA medical examination most recently in October 2010 to reassess the severity of his left middle finger disability.  The opinion rendered concerning this determinative issue was by a medical professional following a comprehensive physical examination and interview of the Veteran and review of the claims file for the relevant history of this disability.  The examiner also provided a detailed explanation, so explanatory rationale, for his conclusions regarding the status of this disability in relation to the applicable rating criteria.

There is no objective evidence indicating there has been a material change in the severity of this disability since the most recent examination.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the mere passage of time since an otherwise adequate VA examination was performed.  VAOPGCPREC 11-95.  See also Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Therefore, further examination is not required.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).


Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (extending this practice even to claims that do not involve initial ratings, rather, also established ratings).

For the following reasons and bases, the Board finds that a higher 10 percent initial rating is warranted for the Veteran's left middle finger disability - owing to the fact that he has arthritis in this finger, which has been objectively confirmed by 
X-ray, with associated pain and some limitation of motion.  He is not, however, entitled to any greater rating.


His left middle finger disability has been rated initially as noncompensable (meaning as 0-percent disabling) under 38 C.F.R. § 4.71a, Diagnostic Code 5229, for limitation of motion of the index or long finger.  Under this Diagnostic Code a zero percent rating is warranted where there is limitation of motion with a gap of less than 1 inch (2.5 centimeters (cm)) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees.

A higher 10 percent rating is warranted when there is limitation of motion with a gap of 1 inch (2.5 cm) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.


Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  See also Burton v. Shinseki, 25 Vet. App. 1 (2011) (The provisions of § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.).

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (emphasis added).  In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable under the applicable diagnostic code.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.  See id.  Rather, the pain "must actually affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating.  See id. at 43.

During his August 2009 VA examination the Veteran reported that he was unable to completely extend his left middle finger, and he had pain that was a level 4.5/10 in severity.  He also had stiffness in this finger that tended to last 2-3 days a month.  He had full flexion with no loss of motion on repetitive use.  He also had full grip strength of his left hand.  He was able to touch all his fingers with his thumb and touch the mid palmar crease with his middle left finger.  X-rays showed well maintained joint spaces with no arthritic changes.

In his January 2010 Notice of Disagreement (NOD), he took issue with the August 2009 VA examination findings.  He specifically stated that he could not touch his left middle finger to his palm and that there was a 1-inch gap as a consequence.  He also stated he had moderate pain, especially with use.  Finally, he reported he could not completely straighten his middle finger.

He resultantly had another VA examination in October 2010.  He reported constant mild flare ups of pain whenever he flexed his left middle finger.  On repetitive use his pain increased.  He also reported chronic limited motion and weakness of grip.  He had flexion to 5 millimeters from the proximal palmar crease of the left hand.  He could touch his thumb to his left middle finger.  He had limited extension.  There was mild tenderness over the proximal interphalangeal (PIP) joint.  His strength of the left middle finger was also limited.  There was no loss of range of motion on repetitive movement.  X-rays revealed degenerative changes of the PIP joint of the left middle finger.

So despite his contentions to the contrary, his left middle finger does not have a gap of 1 inch or more between his fingertip and proximal transverse crease of the palm, or extension limited by more than 30 degrees.

DC 5010 refers to arthritis, due to trauma (i.e., post-traumatic arthritis), substantiated by X-ray findings.  This code provides that consequent disability should be rated as degenerative arthritis under DC 5003.

Under DC 5003, degenerative arthritis (hypertrophic/osteoarthritis) in turn will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a rating of 10 percent is warranted for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion but X-ray involvement of two or more major joints or minor joint groups, a 10 percent rating is assigned.  A 20 percent rating is assigned where the above is present as well as occasional incapacitating exacerbations.

DC 5003 indicates these 20 and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  In addition, these ratings will not be utilized in rating conditions listed under DCs 5013 to 5024, inclusive.

The October 2010 VA examination report noted that X-rays had revealed arthritis of the left third digit, i.e., of the left middle finger.  Therefore, because the Veteran has associated pain and at least some consequent limitation of motion, he is entitled to at least the minimum compensable rating of 10 percent.

The Board also has considered whether an even higher rating is warranted based on functional loss due to pain, weakness, excess fatigability, or incoordination, to include with prolonged or repeated use or when his symptoms are most problematic, meaning during flare ups.  During his August 2009 VA examination he denied additional functional impairment to include weakness, fatigue, instability, or incoordination.  During his more recent October 2010 VA examination he denied incoordination or spasms.  He was able to perform his job as an electrician and his activities of daily living (ADLs).  Furthermore, even when taking his occasional flare ups and pain into account, he does not have the level of impairment required for an even higher rating, meaning 20 percent or greater.

As well, the Board has considered other potentially applicable Diagnostic Codes to evaluate the Veteran's left middle finger disability.  This finger is not ankylosed, so Diagnostic Code 5226 does not apply.  The other relevant diagnostic codes pertain to specific digits, which are not service connected.  Accordingly, his fracture residuals are most appropriately rated under Diagnostic Code 5003-5229.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of Diagnostic Code should be upheld if supported by explanation and evidence); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any change in Diagnostic Code must be specifically explained).

In the assignment of DC numbers, hyphenated DCs may be used.  Injuries generally will be represented by the number assigned to the residual condition on the basis of which the rating is determined.  Diseases will be identified by the number assigned to the disease itself, followed by a hyphen, with the residual condition listed last.  See 38 C.F.R. § 4.27.

In addition to the medical evidence, the Board has considered the statements of the Veteran in support of his claim.  As a layman, he is competent to report on that as to which he has personal knowledge, such as experiencing pain and consequent limitation of motion in his left middle finger.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  Since the allegations of these particular symptoms appear to be uncontradicted, even by medical findings of record, the Board also finds them to be credible and, thus, probative.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

But without the appropriate medical training and expertise, he is not further competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his finger disability in relation to the applicable rating criteria.  An examiner, including the VA compensation examiner, considered the Veteran's subjective complaints and objective findings in determining the overall severity of his fracture residuals.  This determination is multi-factorial, not just predicated on lay statements and other testimony, rather, all of the relevant medical and other evidence.  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

So when resolving all reasonable doubt in his favor, he is entitled to at most a 10 percent initial rating for this disability.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The preponderance of the evidence is against an even greater rating.


Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

The Board finds that neither the first nor second Thun element is satisfied here.  So even if the Board was to find that step one of Thun had been satisfied, extraschedular referral still would not be warranted because the Board also finds that Thun step two is not satisfied.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).  The Veteran's service-connected fracture residuals are manifested by signs and symptoms such as pain and limitation of motion, in turn owing to his arthritis in this finger.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to individual digit disabilities provide ratings based on limitation of motion, including when, as here, due to chronic arthritic pain.  See 38 C.F.R. § 4.71a.

The Veteran's fracture residuals additionally do not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  To the contrary, he has not been hospitalized on account of this disability, certainly not on what could be considered a frequent or recurrent basis.  As to employment, during his October 2010 VA examination the Veteran conceded no occupational impairment because of his left middle finger disability.  Thus, referral for extra-schedular consideration is unwarranted.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

Because of the X-ray confirmation of arthritis, a higher 10 percent initial rating is granted for the residuals of the left middle finger fracture, subject to the statues and regulations governing the payment of VA compensation.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


